DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	All rejections set forth in the final Office action of 7/13/2020 are withdrawn in response to applicant’s argument of lack of reasonable expectation of success (see the reasons for allowance).
	Claims 1-15 and 17-21 have been cancelled.
	Claims 16, 22, 23, and 34-38 are allowable.  The restriction requirement between the inventions of Groups I-IV, as set forth in the Office action mailed on 4/30/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 24-33, directed to the non-elected inventions of Groups II-IV are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Claims 16-38 are allowable subject to the amendments below.

2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Allen Yun on 6/21/2021.

The application has been amended as follows: 

	Claim 16 is rewritten as follows:
	An isolated transgenic pig beta cell, which comprises and expresses the constitutively active type III muscarinic receptor having the amino acid sequence of SEQ ID NO: 4 and the GLP-1 having the amino acid sequence of SEQ ID NO: 6 or SEQ ID NO: 20, wherein the PKC and the PKA pathway are constitutively activated in said isolated transgenic pig beta cell.



Claim 24 is rewritten as follows:
	An ex vivo method for obtaining the isolated transgenic pig beta cell according to claim 16 or an isolated transgenic pig islet comprising the isolated transgenic pig beta cell according to claim 16, wherein said method comprises administering to the isolated transgenic pig beta cell an expression vector comprising a nucleic acid sequence encoding the constitutively active type III muscarinic receptor having the amino acid sequence of SEQ ID NO: 4 and an expression vector comprising the nucleic acid sequence encoding the GLP-1 having the amino acid sequence of SEQ ID NO: 6 or SEQ ID NO: 20.  

Claim 25 is CANCELLED.

Claim 26 is rewritten as follows:
	A transgenic pig comprising the isolated transgenic pig beta cell according to claim 16.

Claim 27 is rewritten as follows:
	A device comprising the isolated transgenic pig beta cell according to claim 16 or an isolated transgenic pig islet comprising the transgenic pig beta cell according to claim 16.



Claim 29 is rewritten as follows:
	A method for treating a disease, disorder or condition related to the impaired function of endocrine pancreas or beta cell in a subject in need thereof, comprising administering to the subject the isolated transgenic pig beta cell according to claim 16 or an isolated transgenic pig islet comprising the transgenic pig beta cell according to claim 16.

Claim 35 is rewritten as follows:
	The isolated transgenic pig beta cell according to claim 16, wherein said GLP-1 is operably linked to an additional sequence allowing for its secretion and wherein said additional sequence is the Ig K-chain signal peptide having the amino acid sequence of SEQ ID NO: 8.

Claim 37 is rewritten as follows:
	The isolated transgenic pig beta cell according to claim 16, wherein said GLP-1 is operably linked to an additional sequence allowing for its secretion and has the amino acid sequence of SEQ ID NO: 10.

Claim 38 is rewritten as follows:
	The isolated transgenic pig beta cell according to claim 16, wherein the isolated transgenic pig beta cell is a transgenic neonate pig beta cell.

	
Please introduce new claim 39:
	Claim 39
	A method for treating a disease, disorder or condition related to the impaired function of endocrine pancreas or beta cell in a subject in need thereof, comprising administering to the subject the device of claim 27. 

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: the instant claims are not obvious over the prior art of record because, as opposed to the mouse islets, insulin secretion from pig islets is not improved by overexpressing GLP-1 (as evidenced by Fig. 4 in the instant specification).  In view of the absence of GLP-1 effects in pig islets, one of skill in the art would not have been reasonably expected to be successful in extrapolating the teachings about mice islets in the prior art of record to pig islets.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILEANA POPA/           Primary Examiner, Art Unit 1633